Citation Nr: 0011730
Decision Date: 05/03/00	Archive Date: 09/08/00

DOCKET NO. 98-16 881          DATE MAY 3, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Whether the 0 percent disability rating assigned for the
appellant's service- connected residuals of a left knee injury,
scar, is appropriate.

REPRESENTATION

Appellant represented by: Mississippi Veterans Affairs Board

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel

INTRODUCTION

The appellant served on active duty from November 1943 to December
1945.

This appeal arises from a August 1998, Department of Veterans
Affairs Regional Office (VARO), Montgomery, Alabama rating decision
which, in pertinent part, granted service connection for residuals
of a left knee injury, scar, and assigned a noncompensable rating.

The Board remanded the appellant's claim for further development in
an October 1999 decision. Additional development was completed and
the claim has been returned to the Board for further adjudication.

FINDING OF FACT

Current manifestations of the appellant's service-connected
residuals of a left knee injury, scar, do not include ulceration,
pain, or objective tenderness, and there is no limitation of motion
of his knee as a result of his service-connected residual scar.

CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected residuals of a left knee injury, scar, are not met. 38
U.S.C.A. 11 55 (West 1991); 38 C.F.R. 4.71a, 4.118 Diagnostic Codes
5257, 5260, 5261, 7803, 7804, 7805 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding his claim for a compensable rating, the Board finds that
the appellant has satisfied his statutory burden of submitting
evidence which is sufficient to justify a

2 - 

belief that his claim is "well-grounded." 38 U.S.C.A. 5107(a) (West
1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990). It is also
clear that the appellant's claim has been adequately developed for
appellate review purposes by VARO, and that the Board may therefore
proceed to disposition of the matter.

In evaluating requests for increased ratings, the Board considers
all of the medical evidence of record, including the appellant's
relevant medical history. Peyton v. Derwinski, 1 Vet.App. 282 at
287 (1991). Disability evaluations are determined by the
application of a schedule of ratings based on average impairment of
earning capacity. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(1999). Separate diagnostic codes identify the various
disabilities. 38 C.F.R. 4.1 (1999) requires that each disability be
viewed in relation to its history and that there be emphasis upon
the limitation of activity imposed by the disabling condition. 38
C.F.R. 4.2 (1999) requires that medical reports be interpreted in
light of the whole recorded history. Schafrath v. Derwinski, 1
Vet.App. 589 (1991).

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Francisco v. Brown, 7 Vet.App.
55 (1994). However, the Board notes that this claim is based on the
assignment of an initial rating for disability following an initial
award of service connection for that disability. In Fenderson v.
West, No. 96- 947 (U.S. Vet. App. Jan. 20, 1999), the Court held
that the rule articulated in Francisco did not apply to the
assignment of an initial rating for a disability following an
initial award of service connection for that disability. Fenderson,
No. 96-947, slip op. at 8-9; Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized the issue on appeal in
order to comply with the recent opinion by the Court in Fenderson
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999). In that case,
the Court held, in pertinent part, that the RO had never properly
provided the appellant with a statement of the -case concerning an
issue, as the document addressing that issue "mistakenly treated
the right-testicle claim as one for an '[i]ncreased evaluation for
service[- ]connected ... residuals of surgery to right testicle'
... rather than as a disagreement with the original rating

3 - 

award, which is what it was." Fenderson, No. 96-947, slip op. at
17, emphasis in the original. The Court then indicated that "this
distinction is not without importance in terms of VA adjudicative
actions," and remanded the matter for the issuance of a statement
of the case. Id.

In this case, the appellant's pleadings clearly indicate that he is
aware that his appeal involves the: RO's assignment of an initial
disability evaluation. Consequently, the Board sees no prejudice to
the veteran in characterizing the issue on appeal to properly
reflect the appellant's disagreement with the initial disability
evaluation assigned to his service-connected disability. See
Bernard v. Brown, 4 Vet. App. 384 (1993).

At the time of an initial rating, separate ratings can be assigned.
for separate periods of time based on the facts found, a practice
known as "staged ratings." Fenderson, No. 96-947, slip op. at 9. In
this case, the RO granted service connection and originally
assigned a noncompensable evaluation for residuals of a left knee
disability, scar, in August 1998 rating decision, effective as of
May 19, 1998, the date of filing of the, appellant's claim.

The Board notes that in assigning an appropriate rating, the policy
against "pyramiding" of disability awards enumerated by 38 C.F.R.
4.14 must be considered. The assignment of a particular Diagnostic
Code is "completely dependent on the facts of a particular case."
Butts v. Brown, 5 Vet.App. 532, 538 (1993). One Diagnostic Code may
be more appropriate than another based on such factors as an
individual's relevant medical history, the current diagnosis and
demonstrated symptomatology. Any change in a Diagnostic Code by a
VA adjudicator must be specifically explained. See Pernorio v.
Derwinski, 2 Vet.App. 625) 629 (1992). In this case, the Board
considered whether another rating code is 66 more appropriate" than
the one used by the RO. See Tedeschi v. Brown, 7 Vet.App. 411, 414
(1995).

The Board will first review the appellant's pertinent history.

- 4 - 

Service medical records reveal that the appellant was treated for
a wound to the anterior aspect of his left leg below the knee, 2
1/2 inches long, during a September 1943 hospitalization, after he
was thrown from a horse. The laceration had been sutured prior to
his admission for treatment of his left knee and left ankle.
Several days after his admission, the sutures were removed and the
wound was described as clean and free from induration. At the time
of his December 1945 military separation examination, the appellant
reported a history of a left knee injury which hurt "a little." His
skin was described as normal and no musculoskeletal defects were
indicated.

Private treatment records from Willis Walker, M.D., dated from July
1956 to May 1993 were submitted which reported a diagnosis of
osteoarthritis in April 1990 with a complaint of right knee pain.
However, no complaints or findings referable to his left knee were
indicated.

Medical treatment records from the appellant's private physician,
Orlando R. Burt, M.D., dated from January 1994 to July 1998, were
also submitted, which revealed that the appellant was treated for
numerous physical complaints including left and right knee pain.
Diagnoses of osteoarthritis and degenerative joint disease of the
right knee were indicated, although no abnormal findings
specifically referable to the appellant's left knee were reported.
A radiology report of the left lower leg to rule out arthritis
showed no fracture, dislocation or acute bony abnormality. The
impression was of a normal left lower leg.

VARO granted the appellant entitlement to service connection for
residuals of a left knee injury, scar, evaluated as 0 percent
disabling in an August 1998 rating decision.

VA treatment records dated from May 1998 to January 1999 were
submitted, which merely indicated that the appellant received
treatment for "right" knee pain with degenerative arthritis, and
that right knee replacement surgery was scheduled.

5 -

At his February 1999 hearing on appeal, the appellant testified
regarding his left knee symptoms. He reported that his left knee
sometimes felt as if it would slip out of the joint. He also
claimed that it was sore and ached, for which he took medication.
He further indicated that he used a walker for his right knee
problems and in case his left knee were to give way.

A VA joints examination was conducted in November 1999. The
appellant complained of some pain across the front of his left knee
with prolonged walking or standing. He claimed that he had some
numbness on the lateral aspect of his knee above the scar. The
examiner observed a 3 cm. well healed scar over the anterior aspect
of the left tibial tubercle. There was no excessive scar tissue or
any tenderness present. The appellant had full extension and 130
degrees of flexion in the left knee which was considered normal for
a 77 year old man. He bad no quadriceps atrophy, swelling or
effusion. He had mild retropatellar crepitation. The examiner was
unable to sublux the patella laterally with the knee flexed to 30
degrees. The appellant complained of no tenderness over either
joint line. The collateral ligaments were stable to varus and
valgus stress and extension to 30 degrees of flexion. The anterior
drawer test and posterior drawer test were negative. X-rays of his
left knee revealed minute osteophytes, generally. He had no
narrowing of the articular cartilage and no subchondral sclerosis
or loose bodies. The impression was of status post laceration of
the left tibia] tubercle and very minimal osteoarthritis of the
left knee. The examiner indicated that he did not believe that the
osteoarthritis in the appellant's left knee was the result of the
laceration of the tibial tubercle. He claimed that it was more
likely than not due to the aging process. He also did not believe
that the osteoarthritis which necessitated the total knee
replacement on the right was a result of the laceration over the
left tibial tubercle, or that the appellant was having any
symptomatology as a result of the laceration.

Superficial, poorly nourished scars with repeated ulceration, or
superficial and tender scars which are painful on objective
demonstration, warrant a 10 percent disability rating under the
schedular criteria. 38 C.F.R. 4.118 Diagnostic Codes 7803, 7804

- 6 -

(1999). The schedular criteria for other scars shall be rated on
limitation of function of the part affected. 38 C.F.R. 4.118
Diagnostic Code 7805 (1999).

The normal range of motion of the knee is from 0 degrees of
extension to 140 degrees of flexion. 38 C.F.R. 4.71, Plate II.

For slight impairment of the knee, with recurrent subluxation or
lateral instability, a 10 percent disability is warranted; for
moderate impairment of the knee, with recurrent subluxation or
lateral instability, a 20 percent rating is warranted; and a 30
percent rating requires severe impairment with recurrent
subluxation or lateral instability. 38 C.F.R. 4.71a, Code 5257
(1999).

It must be noted that the terms such as "slight", "moderate", and
"severe" are not defined in VA regulations. Rather than applying an
inflexible formula, it is incumbent upon the Board to arrive at an
equitable and just decision after having evaluated the evidence. 38
C.F.R. 4.6 (1999). It should also be noted that the use of
terminology such as "severe" by VA examiners and others, although
an element of evidence to be considered by the Board, is not
dispositive of an issue. All evidence must be evaluated in arriving
at a decision regarding an increased rating. 38 C.F.R. 4.2, 4.6
(1999).

Limitation of flexion of either leg to 60 degrees warrants a 0
percent rating; limitation to 45 degrees warrants a 10 percent
rating; limitation to 3 0 degrees warrants a 20 percent rating; and
limitation to 15 degrees warrants a 30 percent rating. 38 C.F.R. 
4.71a, Code 5260 (1999).

Limitation of extension of either leg to 5 degrees warrants a 0
percent disability rating; to 10 degrees, a 10 percent rating; to
15 degrees, a 20 percent rating; to 20 degrees, a 30 percent
rating; to 30 degrees, a 40 percent rating; and to 45 degrees, a 50
percent rating. 38 C.F.R. 4.71a, Code 5261 (1999).

The Board has reviewed all the evidence dating from the time of the
original claim and has determined that at no time from that time to
the present has the evidence

- 7 -

supported a compensable rating for service-connected residuals of
a left knee injury, scar. Id.; Fenderson v. West, No. 96-947 (U.S.
Vet. App. Jan. 20, 1999).

The medical evidence reveals that the appellant's current
complaints of left knee pain are associated with his diagnosed
osteoarthritis and are unrelated to his service- connected
residuals of left knee injury, scar, which is entirely
asymptomatic. There are no findings during the appeal period of
ulceration, pain, or objective tenderness, or of any limitation of
motion related to his service-connected left knee disability. The
VA examiner, in November 1999, specifically reported that the
appellant's currently diagnosed osteoarthritis was the result of
the aging process, and that he was not having any symptomatology
due to his left knee laceration scar.

The preponderance of the evidence is against the appellant's claim
for a compensable rating for service-connected residuals of a left
knee injury, scar.

Application of the extraschedular provision is also not warranted.
38 C.F.R. 3.321(b) (1999). There is no objective evidence that the
appellant's service- connected disabilities present such an
exceptional or unusual disability picture, with such factors as
marked interference with employment or frequent periods of
hospitalization, as to render impractical the application of the
regular schedular standards. Hence, referral by the RO to the Under
Secretary for Benefits or the Director, Compensation and Pension
Service, under the above-cited regulation, was not required. See
Bagwell v. Brown, 9 Vet.App. 337 (1996).

8 - 

ORDER

Entitlement to an increased (compensable) rating for the
appellant's service- connected residuals of a left knee injury,
scar, is denied.

NANCY I. PHILLIPS
Member, Board of Veterans' Appeals

9 -




